Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-10-2008

Bartow v. Cambridge Springs
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1783




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Bartow v. Cambridge Springs" (2008). 2008 Decisions. Paper 859.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/859


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                     No. 07-1783
                    _____________

          GLYNS BARTOW, personally and as
     administratrix for the Estate of, NANCY MOORE

                            v.

   CAMBRIDGE SPRINGS SCI; RANDY EDWARDS;
     JOHN DOE, 1; JOHN DOE, II; JOHN DOE, III

                         Glyns Bartow,

                             Appellant
                    ____________

      Appeal from the United States District Court
         for the Eastern District of Pennsylvania
                    (No. 06-cv-00102)
      District Judge: Honorable Sean J. McLaughlin

       Submitted Under Third Circuit LAR 34.1(a)
                     June 6, 2008

Before: AMBRO, CHAGARES, and COWEN, Circuit Judges.

                    ____________

                 (Filed: July 10, 2008)
                     ____________

              OPINION OF THE COURT
                   ____________
CHAGARES, Circuit Judge.

       Glyns Bartow, on behalf of herself and her deceased mother, appeals the District

Court’s dismissal of her claims. Bartow had asserted, inter alia, that defendant Dr. Randy

Edwards violated her mother’s Eighth Amendment rights and engaged in negligent

medical care, resulting in her mother’s death. As the applicable statute of limitations bars

Bartow’s federal claim, and as she leaves unchallenged the Court’s decision not to

exercise supplemental jurisdiction over her state law negligence claim, we will affirm the

judgment of the District Court.

                                             I.

       Glyns Bartow, personally and as Administratrix for the Estate of her deceased

mother, Nancy Moore, brought various claims stemming from her mother’s death. Moore

was incarcerated at the State Correctional Institute at Cambridge Springs, Pennsylvania

immediately prior to her death. She suffered from swelling of her face, neck, and lower

extremities and moved back and forth between the prison infirmary and the nearby

Meadville Medical Center. She was eventually ordered back to the prison infirmary,

where she was given an overdose of medication, from which she died on January 15,

2004. On May 5, 2004, the coroner informed Bartow that Moore’s death resulted from an

overdose of drugs she received at the prison infirmary. Bartow instituted this suit on May

3, 2006.

       Of relevance to this appeal, Bartow brought an Eight Amendment claim against



                                             2
Moore’s treating physician (Dr. Edwards), in addition to a state law claim of medical

negligence against Dr. Edwards.1 The District Court dismissed the Eighth Amendment

claim against Dr. Edwards as barred by the applicable two-year statute of limitations.

Having dismissed the federal causes of action, the Court also declined to exercise

supplemental jurisdiction over the state law negligence claim against Dr. Edwards.

                                              II.

       We exercise plenary review over a District Court’s dismissal of a claim on statute

of limitations grounds. Gibson v. Superintendent of N.J., 411 F.3d 427, 432-433 (3d Cir.

2005). Accordingly, we will affirm if, “accepting all well-pled allegations in the

complaint as true, and viewing them in the light most favorable to the plaintiff, plaintiff is

not entitled to relief.” Ballentine v. United States, 486 F.3d 806, 810 (3d Cir. 2007)

(quoting Oatway v. Am. Int’l Group, Inc., 325 F.3d 184, 187 (3d Cir. 2003)). While facts

must be accepted as alleged, “this does not automatically extend to bald assertions,

subjective characterizations, or legal conclusions.” General Motors Corp. v. New A.C.

Chevrolet, Inc., 263 F.3d 296, 333 (3d Cir. 2001).




       1
        Bartow also brought claims against the correctional facility and various “John
Doe Defendants” who Bartow believed conspired to withhold information regarding
Moore’s death to prevent her (Bartow) from pursuing legal action. Bartow v. Cambridge
Springs SCI, No. 06-102, 2007 WL 543060, at *6 (W.D. Pa. Feb. 16, 2007). The District
Court dismissed the claims against the facility based on Eleventh Amendment immunity
and dismissed the claims against the John Doe Defendants based on lack of proper service
of process. Bartow does not contest these judgments by the District Court and so we do
not address them on appeal.

                                              3
       The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367. We

have jurisdiction under 28 U.S.C. § 1291.

                                             III.

       As the Supreme Court has explained, the statute of limitations for a claim under 42

U.S.C. § 1983 claim is generally the applicable state-law period for personal-injury torts.

City of Rancho Palos Verdes, CA v. Abrams, 544 U.S. 113, 123 n.5 (2005); see also

Gibson, 411 F.3d at 435. In Pennsylvania, the limitations period for a personal-injury tort

claim resulting in death is two years. 42 Pa.C.S.A. § 5524(2). This period begins to run

from the decedent’s date of death, and generally is not tolled based on the degree of

knowledge a plaintiff possessed concerning the decedent’s cause of death. See Pastierik

v. Duquesne Light Company, 526 A.2d 323, 325-26 (Pa. 1987). While courts have been

somewhat willing to mitigate the potential harshness of this rule in extreme cases, such as

where plaintiff develops a latent disease, this is not such a case. Cf. Debiec v. Cabot

Corp., 352 F.3d 117, 129 (3d Cir. 2003). Moreover, while Bartow attempts to avoid the

statute of limitations by invoking the doctrine of fraudulent concealment, Bartow’s

Amended Complaint “conspicuously fails to allege that Defendant Edwards personally, or

in concert with any other Defendant, concealed anything from Plaintiff in an affirmative

attempt to induce her to delay the filing of this case beyond the applicable statute of

limitations.” Bartow, 2007 WL 543060, at *6.

       Accordingly, as Bartow instituted this action more nearly four months beyond the



                                              4
expiration of the two-year statute of limitations, the District Court properly dismissed her

claims, and we will affirm.




                                             5